Case 5:20-cv-00171-JPB-JPM Document 1-4 Filed 08/13/20 Page 1 of 1 PageID #: 23




                                                                    ~lIl ~IlhIf lIi
                                                                                      U.S. POSTAGE PAID




                                                               =.
                                                                          26241
                                                                                      ~
                                                                                      $o~oo
                                                                                      R2305K1 38742-04




                                                                                                          q~qo
                                          ED
                                 i~UG y~ 2.020 o~-v
                             U ~ v’N
